      Case 2:19-cv-01270-JAM-DB Document 30 Filed 10/23/20 Page 1 of 2


 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     Supervising Deputy Attorney General
 3   JONATHAN M. EISENBERG
     Deputy Attorney General
 4   State Bar No. 184162
      300 South Spring Street, Suite 1702
 5    Los Angeles, CA 90013
      Telephone: (213) 269-6246
 6    Fax: (916) 731-2124
      E-mail: Jonathan.Eisenberg@doj.ca.gov
 7   Attorneys for Defendants California Occupational Safety
     and Health Standards Board; David Thomas; Chris Laszcz-
 8   Davis; Laura Stock; Barbara Burgel; David Harrison; Nola
     Kennedy; California Governor’s Office of Emergency
 9   Services; Mark Ghilarduccit
10                         IN THE UNITED STATES DISTRICT COURT

11                       FOR THE EASTERN DISTRICT OF CALIFORNIA

12
13   WESTERN STATES PETROLEUM                          Case No. 19-cv-01270-JAM-DB
     ASSOCIATION, A CALIFORNIA NOT-FOR-
14   PROFIT CORPORATION,                           ORDER GRANTING SECOND
                                                   STIPULATION TO CONTINUE
15                                     Plaintiffs, BRIEFING AND HEARING SCHEDULE
                                                   ON CROSS-MOTIONS FOR SUMMARY
16                v.                               JUDGMENT
17 THE CALIFORNIA OCCUPATIONAL                         Judge:          Hon. John A. Mendez
   SAFETY AND HEALTH STANDARDS                         Trial Date:     Not Set Yet
18 BOARD, TOGETHER WITH ITS MEMBERS,                   Action Filed:   July 9, 2019
     DAVID THOMAS, CHRIS LASZCZ-DAVIS,
19 LAURA STOCK, BARBARA BURGEL,
   DAVID HARRISON, AND NOLA J.
20 KENNEDY, IN THEIR OFFICIAL CAPACITIES,
     AND   THE CALIFORNIA GOVERNOR’S
21 OFFICE OF EMERGENCY SERVICES,
   TOGETHER WITH ITS DIRECTOR, MARK
22 GHILARDUCCI, IN HIS OFFICIAL CAPACITY,
23                                   Defendants.
24
     UNITED STEEL, PAPER AND
25 FORESTRY, RUBBER,
   MANUFACTURING, ENERGY, ALLIED
26 INDUSTRIAL AND SERVICE WORKERS
     INTERNATIONAL UNION,
27
                                      Intervenor.
28
                                                   1                           Order on Case Schedule
     Case 2:19-cv-01270-JAM-DB Document 30 Filed 10/23/20 Page 2 of 2


1         The Court has received, read, and considered the second stipulation to continue part of the
2    case schedule herein, submitted by and signed by counsel of record for Plaintiffs Western States
3    Petroleum Association; Defendants California Occupational Safety and Health Standards Board,
4    David Thomas, Chris Laszcz-Davis, Laura Stock, Barbara Burgel, David Harrison, Nola
5    Kennedy, California Office of Emergency Services, and Mark Ghilarducci; and Intervenor United
6    Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial, and Service Workers
7    International Union, AFL-CIO, CLC.
8         For good cause shown, the Court continues the briefing and hearing schedule for the cross-
9    motions for summary judgment as follows:
10        April 30, 2021, opening briefs to be filed;
11        June 3, 2021, opposition briefs to be filed;
12        July 1, 2021, reply briefs to be filed;
13        September 24, 2021, oral hearing.
14        It is so ORDERED.
15
16   DATED: October 22, 2020                            /s/ John A. Mendez
17                                                      THE HONORABLE JOHN A. MENDEZ
                                                        UNITED STATES DISTRICT COURT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                                     2                           Order on Case Schedule
